Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claim 1 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.
Ferri et al. (US 10,145,154) shows: a ratchet (12; Ferri et al.) movable between a primary closed position, a secondary closed position and an open position, wherein said ratchet being biased toward said open position; 
a pawl (14; Ferri et al.) movable between a primary locking position (abstract; Ferri et al.) whereat a pawl locking surface( 31; Ferri et al.) of said pawl engages a primary locking surface (30; Ferri et al.) of said ratchet to hold said ratchet in the primary closed position, a secondary locking position(abstract; Ferri et al.)  whereat said pawl locking surface engages a secondary locking surface (32; Ferri et al.)  of said ratchet to hold said ratchet in the secondary closed position (abstract; Ferri et al.), and an unlocking position (Fig.5; Ferri et al.), wherein said pawl is biased toward the primary locking position (26, Fig. 2; Ferri et al.); 
a release lever (16; Ferri et al.) movable between a home position and an actuated position; and 
a double pull lever (18; Ferri et al.) configured for attachment to a release cable (33; Ferri et al.), said double pull lever being mounted to said release lever for movement between an inoperative position (Fig. 5; Ferri et al.) and an operative position (Fig. 6; Ferri et al.), wherein when said double pull lever is in the inoperative position, movement of said release lever to said actuated position, in response to a force applied to said double pull lever by a first actuation (c.2, l. 14; Ferri et al.) of the release cable, causes said release lever to engage said pawl and drive said pawl from the primary locking position to the secondary locking position, and wherein when said double pull lever is in the operative position, movement of said release lever to said actuated position, in response to a force applied to said double pull lever by a second actuation (c.2, l. 18; Ferri et al.) of the release cable, causes said double pull lever to engage said pawl and drive said pawl from the secondary locking position to the unlocking position.
 
Ferri et al. (US 10,145,154) fails to show: a double pull lever attached directly to a release cable and force applied directly to said double pull lever by the release cable assembly via a first actuation of the release cable,
Distefano et al.(US 10,890,018) shows: multiple lift levers co-located on a single pivot axis (Fig. 3; Distefano et al.) may be commonly aligned to define a common pivot axis for the purpose of operating the latch open and closing.


While all the individual structural elements may be found in references of record, there is no motivation to make the combination required in the exact configuration as currently claimed without using impermissible hindsight and/or destroying the primary reference therefore the reference combination does not teach or fairly suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.N./Examiner, Art Unit 3675                                                                                                                                                                                                        



/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675